Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an arguments filed 08/26/2021 in which claims 11-21 and 23 are pending ready for examination.

Allowable Subject Matter
Claims 11-21 and 23 are Allowed.
As for claim 11, none of the prior arts alone or in combination discloses a method for observing a sample, comprising:
a) illuminating the sample using a laser diode that is configured to emit an incident light wave propagating toward the sample, the laser diode being supplied with a supply current, such that a laser effect is obtained when an intensity of the supply current exceeds a threshold intensity, wherein the intensity of the supply current of the laser diode is less than or equal to a critical intensity, the critical intensity being determined, prior to a), according to preliminary operations, comprising:
supplying the laser diode with an initial supply current whose intensity is greater than or equal to the threshold intensity, and acquiring an initial image, using the image sensor, the initial image having transverse interference fringes;

As for claim 21, none of the prior arts alone or in combination discloses a method for observing a sample, comprising illuminating the sample using a laser diode that is configured to produce an incident light wave, propagating toward the sample;
acquiring, using a n image sensor, an image of the sample, formed in a detection plane, the sample being positioned between the laser diode and the image sensor, each image being representative of a light wave transmitted by the sample under effect of the illumination;
wherein the laser diode has associated with it a threshold intensity, corresponding to an intensity of a supply current of the diode beyond which a laser effect is obtained; and
when the sample is illuminated, the laser diode is supplied with a supply current whose intensity is between 0.5 times the threshold intensity and the threshold intensity.
The closest prior art, Reilly et al (US 2010/0078575 A1) discloses an instrument for measuring and analyzing a sample illuminating by a laser on a sensor surface. Reilly does not alone or in combination with any other prior art references disclose the missing limitations listed above, “supplying the laser diode with an initial supply current whose intensity is greater than or equal to the threshold intensity, and acquiring an initial image, using the image sensor, the initial image having transverse interference fringes, modifying the intensity of the supply current and acquiring an image using the image sensor, the modifying being repeated until an image is acquired that has transverse interference fringes that are attenuated in comparison with the initial image, the intensity of the supply current then corresponding to the critical intensity,” in reference to claims 11 and 21; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 12-20 and 23 are allowed due to their dependency of claims 11 and 21 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see amendments, filed 08/26/2021, with respect to claims 21 and 23 they have been fully considered and are persuasive.  The 35 USC § 102 rejection of claims 21 and 23 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        

/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886